06/11/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0074



                             No. DA 20-0074

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

BRUCE WILLIAM WILKE,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until July 8, 2020 to prepare,

file, and serve the Appellant’s opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                   June 11 2020